Exhibit 10.4

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND OTHER PROPERTY INTERESTS
(this “Assignment”) is entered into as of the 15th day of June, 2012 (“Effective
Date”), between GREIT – Western Place, LP, a Texas limited partnership
(“Assignor”), and ARPT Western Place Owner, LLC, a Delaware limited liability
company (“Assignee”).

Background

This Assignment and Assumption of Leases, Contracts, Licenses, Name, Claims and
Proceeds, and Available Development Rights and other Property Interests is being
executed and delivered pursuant to that certain Agreement of Sale dated as of
April 27, 2012 (the “Agreement”) between Assignor, as Seller, and The American
Recovery Property Trust, Inc., as Purchaser. All capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.

Assignment and Assumption

In consideration of Ten Dollars ($10.00) in hand paid by Assignee to Assignor,
the receipt and sufficiency of which is hereby acknowledged, Assignors do hereby
assign, transfer and set over unto Assignee, all of Assignors’ right, title and
interest in and to (i) the Leases together with tenant security deposits held by
Assignor under the Leases, (ii) the Contracts, (iii) to the extent assignable,
all Licenses, (iv) the Name, (v) all Claims and Proceeds, (vi) Available
Development Rights, and (vii) all other rights, privileges and entitlements
related to the ownership, use and operation of the Real Property and/or
Improvements.

TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, from
and after the Effective Date, subject to the terms, covenants, conditions and
provisions contained in the Leases, the Contracts and the Leases.

Assignee does hereby accept the foregoing assignment and does hereby assume, as
of the date hereof, and become responsible for and agree to perform, discharge,
fulfill and observe all of the obligations, terms, covenants, provisions and
conditions under the Leases, the Contracts and the Licenses arising from and
after the Closing Date, and Assignee agrees to be liable for the observance and
performance thereof with the same force and effect as though Assignee were the
original party to the Leases, the Contracts and the Licenses. Assignors agree to
protect, defend, indemnify and hold harmless Assignee, its agents, employees,
officers, directors, managers, members, legal representatives, successors and
assigns from any and all losses, damages, expenses, fees (including, without
limitation, reasonable attorneys’ fees), court costs, suits, judgments,
liabilities, claims and demands whatsoever in law or in equity, incurred or
suffered by Assignee, its agents, employees, officers, directors, managers,
members, legal representatives, successors and assigns or any of them arising
out of or in connection with the Leases, the Contracts, the Licenses, the Name,
the Claims and Proceeds and the Available Development Rights as to events
occurring prior to the Closing Date.



--------------------------------------------------------------------------------

Assignors hereby represent and warrants only that they have not previously
assigned the Leases, the Contracts, the Licenses, the Name, the Claims and
Proceeds and the Available Development Rights.

This Assignment shall inure to the benefit of and be binding upon the parties
hereto and their respective legal or personal representatives, heirs, executors,
administrators, successors, and assigns. No third party shall have the benefit
of any of the provisions of this Assignment nor is this Assignment made with the
intent that any person or entity other than Assignor or Assignee rely hereon.
Disputes arising with respect to this Assignment shall be addressed and resolved
pursuant to the provisions of Section 15 of the Agreement, and the
non-prevailing party shall pay the reasonable attorneys’ fees and expenses of
the prevailing party. This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

No modification, waiver, amendment, discharge or change of this Assignment shall
be valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment, discharge or change is or
may be sought.

This Assignment shall be construed and enforced in accordance with the laws of
the State of Texas.

This Assignment may be executed in any number of counterparts, each of which so
executed shall be deemed original; such counterparts shall together constitute
but one agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR

 

GREIT – Western Place, LP, a Texas

limited partnership

By:  

GREIT – Western Place GP, LLC, a

Delaware limited liability company, its

General Partner

  By:  

G REIT Liquidating Trust, a

Maryland trust, its sole member

    By:   /s/ Gary T. Westcombe      

 

      Gary T. Westcombe, Trustee

 

ASSIGNEE

 

ARPT Western Place Owner, LLC, a Delaware

limited liability company

By:    

 

  Todd A. Mikles, President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR

 

GREIT – Western Place, LP, a Texas

limited partnership

By:  

GREIT – Western Place GP, LLC, a

Delaware limited liability company, its

General Partner

  By:  

G REIT Liquidating Trust, a

Maryland trust, its sole member

    By:        

 

      Gary T. Westcombe, Trustee

 

ASSIGNEE

 

ARPT Western Place Owner, LLC, a Delaware

limited liability company

By:   /s/ Todd Mikles  

 

  Todd A. Mikles, President